Exhibit 10.2

 

EXECUTION VERSION

 

February 5, 2014

 

Green Mountain Coffee Roasters, Inc.

33 Coffee Lane

Waterbury, VT 05676

Attn: General Counsel

Facsimile: (802) 882-4400

 

Ladies and Gentlemen:

 

This letter agreement, dated as of February 5, 2014 (the “Letter Agreement”), is
by and among the undersigned parties.

 

In order to induce Green Mountain Coffee Roasters, Inc., a Delaware corporation
(the “Seller”), to enter into a Common Stock Purchase Agreement, dated as of
February 5, 2014 (the “Agreement”), with Atlantic Industries, a company
incorporated under the laws of the Cayman Islands (the “Purchaser”), The
Coca-Cola Company, a Delaware corporation and the sole indirect shareholder of
Purchaser (the “Purchaser’s Parent”), in consideration of the benefits to be
derived by Purchaser’s Parent from the Agreement, hereby (i) acknowledges and
agrees to be bound to the same extent as the Purchaser by the provisions set
forth in Sections 5.1 (Public Disclosure), 5.2 (Confidentiality), 5.3 (Consents
and Filings), 5.5 (Transfer Restrictions) and 5.6 (Standstill Restrictions) of
the Agreement, subject to the terms and conditions of the Agreement, and
(ii) unconditionally and irrevocably guarantees to the Seller the full and
prompt payment and performance of the obligations of the Purchaser in accordance
with the terms of the Agreement, regardless of any amendment, waiver or change
to any term of the obligations under or in the Agreement, so long as such
amendment, waiver or change shall have been agreed to by Purchaser’s Parent. 
Purchaser’s Parent shall have the benefit of all the respective rights, defenses
and benefits of the Purchaser under the Agreement.

 

This Letter Agreement shall be binding upon the parties and upon their
respective successors and assigns and shall inure to the benefit of the parties
and their respective successors and permitted assigns under the Agreement.  All
questions concerning the construction, validity, enforcement and interpretation
of this Letter Agreement will be governed by and construed and enforced in
accordance with the internal procedural and substantive laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.  Nothing
in this Letter Agreement, express or implied, is intended to confer on any
Person other than the undersigned, the parties to the Agreement and their
respective successors and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Letter Agreement.

 

--------------------------------------------------------------------------------


 

Each party agrees that all legal proceedings concerning the construction,
validity, enforcement and interpretation of this Letter Agreement (whether
brought against a party to this Agreement or its respective Affiliates,
directors, officers, stockholders, employees or agents) will be solely and
exclusively subject to the jurisdiction (a) in the United States District Court
for the State of Delaware and (b) in a state court of the State of Delaware
located in the County of Wilmington. Each party hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of the foregoing courts
for the adjudication of any dispute arising in connection with this Letter
Agreement and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at its address as provided in Section 9.2 (Notices) of the Agreement and agrees
that such service will constitute good and sufficient service of process and
notice thereof.  Nothing contained herein will be deemed to limit in any way any
right to serve process in any other manner permitted by law.

 

Capitalized terms used but not defined in this Letter Agreement shall have the
meaning given to such term in the Agreement.  This Letter Agreement may be
executed in two or more counterparts, all of which when taken together will be
considered one and the same agreement and will become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart.

 

The parties agree that if any of the provisions of this Letter Agreement were
not performed in accordance with their specific terms or were otherwise
breached, irreparable damage would occur, no adequate remedy at Law would exist
and damages would be difficult to determine, and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy available at Law or in equity.

 

If the Agreement is terminated pursuant to its terms and conditions, all rights
and obligations of the parties under this Letter Agreement will automatically
end without any liability or obligation of any party or its Affiliates, except
as provided in Section 8.2 (Effect of Termination) of the Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

THE COCA-COLA COMPANY

 

 

 

By:

/s/ Gary P. Fayard

 

Name:

Gary P. Fayard

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

ATLANTIC INDUSTRIES

 

 

 

By:

/s/ Gary P. Fayard

 

Name:

Gary P. Fayard

 

Title:

President and Chief Financial Officer

 

 

Accepted and agreed to as

 

of the date first above written:

 

 

 

 

 

GREEN MOUNTAIN COFFEE

 

ROASTERS, INC.

 

 

 

By:

/s/ Frances Rathke

 

 

Name:

Frances Rathke

 

 

Title:

CFO

 

 

 

[Signature Page to Letter Agreement]

 

--------------------------------------------------------------------------------